190 S.W.3d 557 (2006)
STATE of Missouri, Respondent,
v.
Larry C. MILLER, Defendant/Appellant.
No. ED 85859.
Missouri Court of Appeals, Eastern District, Division Three.
May 2, 2006.
Nancy A. McKerrow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie Morrell, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.


*558 ORDER
PER CURIAM.
The defendant, Larry Miller, appeals the judgment entered upon his convictions by a jury for second-degree felony murder, Section 565.021 RSMo 2000, first-degree robbery, Section 569.020, RSMo 2000, first-degree assault, Section 565.050, RSMo 2000, and three counts of armed criminal action, Section 571.015, RSMo 2000. The defendant raises three points on appeal, assigning error in the trial court's refusal to submit his proffered instructions on self-defense, involuntary manslaughter, and third-degree assault.
We have reviewed the parties' briefs and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).